DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receiving section configured to receive a pressure regulator, the receiving section comprising an opening extending from a second side of the housing through the first side of the housing, the second side being opposite the first side of the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains subject matter of “a receiving section configured to receive a pressure regulator, the receiving section comprising an opening extending from a second side of the housing through the first side of the housing, the second side being opposite the first side of the housing” which was not descried in the specification or in the drawing to convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it cannot be determined whether “a beverage container” is the same “a beverage container” in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and  12-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Rege et al. (2015/0336785).
Rege et al. disclose, in figs. 1a-c, Re-claim 1,  system for dispensing a beverage from a pressurized beverage container, the system comprising an interface having:
a housing 102 configured to fasten to a neck portion of a beverage container 122; a tap assembly 110 rigidly extending from the housing, the tap assembly having a tap handle 112 and a passageway configured to allow a beverage to pass through the tap assembly and out a dispensing end of the tap assembly when the tap handle is activated;

a dip tube 108 extending from a first side of the housing and coupled to the passageway of the tap assembly, providing a continuous flow path from a distal end of the dip tube to the dispensing end of the tap assembly;
a carry handle 138 extending from the housing; and
a receiving section 132  configured to receive a pressure regulator, the receiving section comprising an opening extending from a second side of the housing.
Re-claim 12, the interface further comprising an indicator 120 coupled to the housing, the indicator configured to indicate a fluid pressure or a fluid temperature at the first side of the housing.
Re-claim 13, the interface further comprising a clean-out port on  the second side of the housing, the clean-out port providing access to the flow path through the dip tube.
Re-claim 13, wherein  the carry handle is pivotably attached to the housing, allowing the carry handle to be moved between an extended position and a folded position.

Claims 1, 2, 7, 9 and 13-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Vitantonio et al (2009/0261129).
Vitantonio et al. disclose, in figs. 13, 14, 
Re-claim 1, a  system for dispensing a beverage from a pressurized beverage container, the system comprising an interface having:
a housing 92 configured to fasten to a neck portion of a beverage container ; a tap assembly 222 rigidly extending from the housing, the tap assembly having a tap handle 220 and a passageway configured to allow a beverage to pass through the tap assembly and out a dispensing end of the tap assembly when the tap handle is activated;


a carry handle 156 extending from the housing; and
a receiving section configured to receive a pressure regulator 314 , the receiving section comprising an opening extending from a second side of the housing through the first side of the housing, the second side being opposite the first side of the housing.
Re-claim 2,  further comprising a beverage container fastened to the interface, the dip tube extending through a mouth of the beverage container.
Re-claim 7, the beverage container is fastened to the interface through a threaded connection.
Re-claim 9, further comprising a regulator cap 18 removably received by the receiving section of the interface and extending through the opening of the receiving section.
Re-claim 13, the interface further comprising a clean-out port on the second side of the housing, the clean-out port providing access to the flow path through the dip tube.
Re-claim 14, the carry handle is pivotably attached to the housing, allowing the carry handle to be moved between an extended position and a folded position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vitantonio et al. in view of  Rege et al.

Rege et al. teaches, in figs. 1, 3a-d, a cartridge assembly 200 comprising a cartridge shell 208 enclosing a high-pressure cavity 318; a piercing tip 328configured to puncture a pressurized-gas container; a high-pressure passage 330 extending through the piercing tip and to the high-pressure cavity; and
a piston 332  configured to bidirectionally travel within the high-pressure cavity in a direction of travel of the piston and to intermittently open the high-pressure cavity to a low-pressure cavity that is external to the high-side cartridge assembly, the high-pressure cavity configured to operate at a high operating pressure, and the low-pressure cavity configured to operate at a low operating pressure, the high operating pressure being at least thirty times greater than the low operating pressure at normal temperature; 
 the regulator cap further having a low-side cap assembly 316 comprising:
a cap body having a socket configured to receive the high-side cartridge assembly, no part of the cap body forming a boundary of the high-pressure cavity;
a spring-loaded actuator 338 within the cap body and in contact with the piston; means for adjusting a spring force applied to the actuator in the direction of travel of the piston; and
a one-way valve 334 configured to permit gas in the low-pressure cavity to pass to a region external to the regulator cap.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Rege et al., to modify the invention of Vitantonio et al. with the cartridge assembly comprising limitations as claimed in order to facility of providing gas pressure for the beverage container.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        July 28, 2021